UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7281



BRIAN GIANNOLLA,

                                             Petitioner - Appellant,

          versus


BUREAU OF PRISONS; WARDEN DALIUS; WARDEN
DEWART; A. W. RIVERA; HARRIS, Unit Manager;
SCARANTINO, Case Manager; SAM L. BATTS, Unit
Manager; MARIN, Counselor,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-453-5-H)


Submitted:   September 9, 2003            Decided:   October 14, 2003


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Giannolla, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Giannolla appeals the district court’s order denying his

petition for writ of mandamus. We have reviewed the record and find

no reversible error.   Accordingly, we grant leave to proceed in

forma pauperis and affirm on the reasoning of the district court.

See Giannolla v. Bureau of Prisons, No. CA-02-453-5-H (E.D.N.C.

Aug. 19, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2